Henley, J.
The record in this case presents but one question— the overruling of appellant’s motion for a new trial. The motion for a new trial assigns but two causes: (1) That the verdict of the jury is not sustained by sufficient evidence; (2) that the verdict of the jury is contrary to law.
We have carefully examined and considered the evidence, and we find upon every material point the evidence is conflicting. Under such circumstances this court will not disturb the judgment of the trial court.
Judgment affirmed.